DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 – 52 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A portable position acquisition apparatus, comprising: a battery for providing power to said position acquisition apparatus, said battery having a battery level characteristic; a plurality of sensors, including at least a temperature sensor, a pressure sensor and a humidity sensor; a position detection unit that acquires position information pertaining to said position acquisition apparatus; a memory that stores the position information; a wireless communication interface; and a controller operatively connected to said battery, said position detection unit, said memory and said wireless communication interface, said controller receives the battery level characteristic of said battery, accesses the position information from the memory, and dynamically determines how frequently position information is wirelessly transmitted via the wireless communication interface to a remote computing device based on at least the battery level characteristic of said battery, wherein said controller reduces how frequently position information is wirelessly transmitted when the battery level characteristic indicates a reduced power level of said battery, and wherein said controller receives sensor data from the plurality of sensors.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 2, A mobile electronic device, comprising: a battery for providing power to said mobile electronic device, said battery having a battery level characteristic; a temperature sensor operable to monitor temperature; a position detection unit that acquires position information pertaining to said mobile electronic device; a memory that stores the position information; a wireless communication interface that enables said mobile electronic device to transmit data to a remote device via a wireless channel, the data being transmitted includes at least the position information; and a controller operatively connected to said battery, said position detection unit, said memory and said wireless communication interface, said controller receives the battery level characteristic of said battery, accesses the position information from the memory, and dynamically determines how frequently position information is wirelessly transmitted via the wireless communication interface to the remote device based on at least the battery level characteristic of said battery, wherein said controller reduces how frequently position information is wirelessly transmitted when the battery level characteristic indicates a reduced power level of said battery.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 22, A portable position acquisition apparatus, comprising: a rechargeable battery for providing power to said portable position acquisition apparatus, said rechargeable battery having a charge level that is consumed during operation of said portable position acquisition apparatus and replenished by recharging said rechargeable battery; a position detection unit that acquires position information pertaining to said portable position acquisition apparatus; a memory that stores the position information that has been acquired by said portable position acquisition apparatus; a wireless communication interface; and a controller operatively connected to said rechargeable battery, said position detection unit, said memory and said wireless communication interface, said controller being configured to: determine whether the charge level of said rechargeable battery is deemed low, access position information from the memory, repeatedly determine how frequently position information is wirelessly transmitted via the wireless communication interface to a remote electronic device based on at least whether it is determined that the charge level of said rechargeable battery is deemed low, and reduce how frequently position information is wirelessly transmitted when it is determined that the charge level of said rechargeable battery is deemed low.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 43, A monitoring system, comprising: a portable tracking apparatus, said portable tracking apparatus including at least: a rechargeable battery for providing power to said portable tracking apparatus, said rechargeable battery having a charge level that is consumed during operation of said portable tracking apparatus and replenished by recharging said rechargeable battery; a position detection unit that acquires position information pertaining to said portable tracking apparatus; a memory that stores the position information that has been acquired by said portable tracking apparatus; a wireless communication interface; and a controller operatively connected to said rechargeable battery, said position detection unit, said memory and said wireless communication interface, said controller being configured to: access position information from the memory, determine whether the charge level of said rechargeable battery is deemed low, repeatedly determine how frequently position information is wirelessly transmitted via the wireless communication interface to a remote electronic device based on at least whether it is determined that the charge level of said rechargeable battery is deemed low, and reduce how frequently position information is wirelessly transmitted when it is determined that the charge level of said rechargeable battery is deemed low; and at least one sensor configured to wirelessly couple with said controller to provide sensor data to said portable tracking apparatus.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661